Peters, J.
Appeal from a judgment of the Supreme Court (Potter, J.), rendered April 6, 2007 in St. Lawrence County, convicting defendant upon his plea of guilty of the crime of endangering the welfare of a child.
In satisfaction of three charges pending against him stemming from a domestic incident wherein he fired a BB gun at his girlfriend while she was in close proximity to their son, defendant pleaded guilty to the crime of endangering the welfare of a child. Defendant was sentenced to, among other things, a term of incarceration of one year and now appeals his conviction.
Defendant initially claims that Supreme Court lacked jurisdiction to take defendant’s plea and pronounce sentence. His argument is premised upon the absence of an order of removal of the action to Supreme Court from the local criminal court. However, although not included in the record, we take judicial notice of Supreme Court’s order of removal, entered January 9, 2007 in St. Lawrence County, and, consequently, find defendant’s argument to be unavailing.
Defendant further contends that his sentence was harsh and excessive. In light of defendant’s criminal history, which includes prior convictions for similar crimes, we discern no extraordinary circumstances or an abuse of discretion warranting a reduction of his sentence in the interest of justice (see People v Strauss, 16 AD3d 707, 708 [2005]).
Mercure, J.E, Carpinello, Rose and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.